DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of examiner’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 5/19/2021.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

1.	(currently amended) A method for building environment map, comprising:
capturing a plurality of captured images by a head-mounted display;
calculating a viewing direction and a translation direction of the head-mounted display;
determining an importance parameter of each of pixels in the captured images according to an angle between the viewing direction and the translation direction of the head-mounted display;
creating importance frames corresponding to the captured images, wherein each of the importance frames comprises the importance parameters of the pixels corresponding to one of the captured images; 
integrating the importance frames to generate an importance map corresponding to the captured images; and
stitching the captured images to generate a panoramic image according to the importance map.
2.	(original) The method for building environment map according to claim 1, wherein the step of calculating the viewing direction and the translation direction of the head-mounted display comprises:
analyzing image content in the captured images to detect the viewing direction and the translation direction of the head-mounted display.
3.	(original) The method for building environment map according to claim 1, wherein the step of calculating the viewing direction and the translation direction of the head-mounted display comprises:
detecting the viewing direction of the head-mounted display worn by a user by a motion 
4.	(canceled)
5.	(previously presented) The method for building environment map according to claim 1, wherein the step of stitching the captured images to generate the panoramic image according to the importance map comprises:
stitching the captured images to generate the panoramic image according to resolutions corresponding to the importance parameters in the importance frames.
6.	(previously presented) The method for building environment map according to claim 1, the method further comprising:
ending an image stitching procedure when a proportion of the importance parameters set in the importance map is greater than a preset proportion threshold.
7.	(original) The method for building environment map according to claim 1, the method further comprising:
capturing a translation distance of the head-mounted display; and
determining the importance map corresponding to the captured images according to the viewing direction, the translation direction and the translation distance of the head-mounted display.
8.	(original) The method for building environment map according to claim 1, the method further comprising:
recording a stitched region and an unstitched region corresponding to the panoramic image when stitching the captured images; and
diffusing the panorama image according to the stitched region and the unstitched region 
9.	(original) The method for building environment map according to claim 8, wherein the step of diffusing the panorama image according to the stitched region and the unstitched region and generating the environment map further comprises:
when a pixel position for diffusing exceeds a boundary of the panoramic image, mapping the pixel position to fetch a corresponding fetched pixel, and diffusing the panoramic image according to the fetched pixel.
10.	(currently amended) A mixed reality system, comprising:
a head-mounted display;
a storage device, storing one or more commands; and
a calculating device, connected to the head-mounted display and the storage device, and configured to execute the one or more commands to:
	capture a plurality of captured images by the head-mounted display;
	calculate a viewing direction and a translation direction of the head-mounted display;
	determine an importance parameter of each of pixels in the captured images according to an angle between the viewing direction and the translation direction of the head-mounted display;
	create importance frames corresponding to the captured images, wherein each of the importance frames comprises the importance parameters of the pixels corresponding to one of the captured images; 
	integrate the importance frames to generate an importance map corresponding to the captured images; and

11.	(original) The mixed reality system according to claim 10, wherein the calculating device is further configured to analyze image content in the captured images to detect the viewing direction and the translation direction of the head-mounted display.
12.	(original) The mixed reality system according to claim 10, further comprising:
a motion sensor, connected to the calculating device,
wherein the calculating device detects the viewing direction of the head-mounted display worn by a user by the motion sensor.
13.	(original) The mixed reality system according to claim 10, further comprising:
a locater, locating a user wearing the head-mounted display,
wherein the calculating device locates the translation direction of the head-mounted display worn by the user by the locater.
14.	(canceled)
15.	(previously presented) The mixed reality system according to claim 10, wherein the calculating device is further configured to stitch the captured images to generate the panoramic image according to resolutions corresponding to the importance parameters in the importance frames.
16.	(previously presented) The mixed reality system according to claim 10, wherein the calculating device is further configured to end an image stitching procedure when a proportion of the importance parameters set in the importance map is greater than a preset proportion threshold.
17.	(original) The mixed reality system according to claim 10, wherein the calculating device is further configured to capture a translation distance of the head-mounted display, and 
18.	(original) The mixed reality system according to claim 10, wherein the calculating device is further configured to record a stitched region and an unstitched region corresponding to the panoramic image when stitching the captured images, diffuse the panorama image according to the stitched region and the unstitched region and generate an environment map.
19.	(original) The mixed reality system according to claim 18, wherein when a pixel position for diffusing exceeds a boundary of the panoramic image, the calculating device is further configured to map the pixel position to fetch a corresponding fetched pixel, and diffuse the panoramic image according to the fetched pixel.
20.	(currently amended) A non-transitory computer-readable recording medium for recording programs, wherein the programs are loaded in by a processor in a calculating device to execute steps of:
capturing a plurality of captured images by a head-mounted display;
calculating a viewing direction and a translation direction of the head-mounted display;
determining an importance parameter of each of pixels in the captured images according to an angle between the viewing direction and the translation direction of the head-mounted display;
creating importance frames corresponding to the captured images, wherein each of the importance frames comprises the importance parameters of the pixels corresponding to one of the captured images; 
integrating the importance frames to generate an importance map corresponding to the captured images; and

21. (canceled)
22. (canceled)

ALLOWABLE SUBJECT MATTER

Claims 1 - 3, 5 - 13, 15 - 20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination. The closest prior art discovered is the combination of 
Liao et a. (Publication: US 9,241,104 B1) in view of Shinozaki et al. (Patent: US 9,781,341 B2), Banta et al. (Patent: 9,516,225 B2), Prechtl (Patent: 9,185,391 B1), and Tam et al. (Patent: 9,838,600 B1)

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 10 and 20 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616